 Case 18-31185       Doc 167      Filed 04/24/19 Entered 04/24/19 11:54:38             Desc Main
                                   Document     Page 1 of 10


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                            )
                                                  )
HARLOW N. HIGINBOTHAM,                            )    Chapter 11
                                                  )
                                                  )    Case No. 18-31185
                              Debtor.             )
                                                  )    Hon. LaShonda A. Hunt
                                                  )
                                                  )    Hearing: May 15, 2019, at 10:00 a.m.
                                                  )

                                    NOTICE OF HEARING

        PLEASE TAKE NOTICE that on May 15, 2019 at 10:00 a.m., the undersigned shall
appear before the Honorable LaShonda A. Hunt in Courtroom 719, or whomever may be sitting
in her place and stead, at the United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn Street, Chicago, Illinois and will then and there present the
attached Request for Payment of Administrative Expenses a copy of which is attached hereto and
herewith served upon you.
Dated: April 24, 2019                                 NEAL H. LEVIN, NOT INDIVIDUALLY
                                                      BUT SOLELY AS THE STATE-COURT
                                                      APPOINTED RECEIVER OF THE
                                                      ESTATE    OF    HARLOW     NILES
                                                      HIGINBOTHAM

                                                      By:      /s/ Shira R. Isenberg
                                                               One of His Attorneys

                                                      Shira R. Isenberg
                                                      Freeborn & Peters LLP
                                                      311 South Wacker Drive, Suite 3000
                                                      Chicago, Illinois 60606-6677
                                                      Telephone: (312) 360-6000
                                                      Facsimile: (312) 360-6520
                                                      sisenberg@freeborn.com
 Case 18-31185        Doc 167     Filed 04/24/19 Entered 04/24/19 11:54:38             Desc Main
                                   Document     Page 2 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )
                                                  )
HARLOW N. HIGINBOTHAM,                            )     Chapter 11
                                                  )
                                                  )     Case No. 18-31185
                               Debtor.            )
                                                  )     Hon. LaShonda A. Hunt
                                                  )
                                                  )     Hearing: May 15, 2019, at 10:00 a.m.
                                                  )

                                 CERTIFICATE OF SERVICE

        I, Shira R. Isenberg, an attorney, hereby certify that on April 24, 2019, I caused a true and
correct copy of the foregoing Notice of Hearing and Request for Payment of Administrative
Expenses to be filed electronically with the Court and served upon the following parties by the
manners listed.


                                                         /s/ Shira R. Isenberg

CM/ECF Service List

Bradley Block          brad.block@bradblocklaw.com
Deborah K Ebner        dkebner@deborahebnerlaw.com
William J Factor       wfactor@wfactorlaw.com
Adam B Goodman         adam@thegoodmanlawoffices.com
Joshua Gross           jgross@mayerbrown.com
Patrick S Layng        USTPRegion11.ES.ECF@usdoj.gov
Jeffrey K. Paulsen     jpaulsen@wfactorlaw.com,
N. Neville Reid        nreid@foxswibel.com
Nathan Q. Rugg         Nathan.Rugg@bfkn.com
Sean T Scott           stscott@mayerbrown.com
Gregory K Stern        greg@gregstern.com
David Wentzel          dwentzel@wentzellaw.com
Brian Wilson           bwilson@foxswibel.com
Stephen G Wolfe        steve.g.wolfe@usdoj.gov
 Case 18-31185      Doc 167      Filed 04/24/19 Entered 04/24/19 11:54:38     Desc Main
                                  Document     Page 3 of 10


U.S. Mail Service List

Harlow N Higinbotham                            Cook County Treasurer
RD No. 2                                        118 North Clark Street
2002 East Cass Street                           Suite 112
Joliet, IL 60432                                Chicago, IL 60602

1500 Lake Shore Drive Building Corp.            Discover Bank
1500 North Lake Shore Drive                     Discover Products Inc
Chicago, IL 60610                               PO Box 3025
                                                New Albany, OH 43054-3025
American Express
P.O. Box 981537                                 Discover Financial Services LLC
El Paso, TX 79998                               P.O. Box 15316
                                                Wilmington, DE 19850
American Express National Bank
c/o Becket and Lee LLP                          E.D. Higinbotham Trust
PO Box 3001                                     1500 North Lake Shore Drive
Malvern PA 19355-0701                           Unit 13-C
                                                Chicago, IL 60610
Beermann LLP
c/o N. Neville Reid Fox Swibel                  Fox Rothschild LLP
Levin & Carroll                                 Prince Altee Thomas
200 W. Madison Street, Suite 3000               2000 Market St. 20th FL.
Chicago, IL 60606                               Philadelphia, PA 19130

Beermann LLP                                    Gemma Allen & Allen & Glassman,
161 North Clark Street                          successor to Ladde
Suite 3000                                      150 N. Michigan Ave., #3600
Chicago, IL 60601                               Chicago, IL 60601

Casale Reporting Service, Inc.                  H.N. Higinbotham Trust
33 North Dearborn Street                        1500 North Lake Shore Drive
Suite 1506                                      Unit 13-C
Chicago, IL 60602                               Chicago, IL 60610

Chase Card                                      Howard H. Rosenfeld
P.O. Box 15298                                  Rosenfeld Hafron Shapiro & Farmer
Wilmington, DE 19850                            221 North LaSalle Street
                                                Suite 1743
Citicards                                       Chicago, IL 60601
P.O. Box 6241
Sioux Falls, SD 57117                           Internal Revenue Service
                                                P.O. Box 7346
                                                Philadelphia, PA 19101
 Case 18-31185       Doc 167      Filed 04/24/19 Entered 04/24/19 11:54:38    Desc Main
                                   Document     Page 4 of 10


McDermott Will & Emery                           Tilleke & Gibbins
444 West Lake Street                             1011 Rama 3 Road
Suite 4000                                       Chongnonsi, Yannawa
Chicago, IL 60606                                Bangkok, Thailand 10120

Michael Bender                                   Wentzel Law Offices
Trustee/fundholder of 503g Trust                 77 West Washington Street
150 North Michigan, Suite 2800                   Suite 2100
Chicago, IL 60601                                Chicago, IL 60602

Michael Ian Bender                               Will County Treasurer, Pat McGuire
70 West Madison Street                           302 North Chicago Street
Suite 2222                                       Joliet, IL 60432-4695
Chicago, IL 60602
                                                 Wipaporn Teekhungam
National Financial Services LLC                  c/o Gema Allen
71 S. Wacker Drive                               Allen & Glasman, Chrtd.
Chicago, IL 60606                                150 North Michigan Avenue, Suite 3600
                                                 Chicago, IL 60601
Northern Trust Securities, Inc.
c/o Nathan Q. Rugg                               Wipaporn Teekhungam and Winton
Barack Ferrazzano Kirschbaum &                   Anthony Perry
Nagelberg                                        C/O Michael Reed of Gibson & Co.
200 West Madison Street, Suite 3900              Solicitors
Chicago, Illinois 60606                          77-87 West Road, Newcastle upon Tyne
                                                 United Kingdom
Sean T. Scott                                    NE15 6PR
71 S. Wacker Drive
United States                                    Wipaporn Teekungham and her three 10
Chicago, IL 60606                                year old sons
                                                 c/o Gemma Allen
Shawn D. Bersson                                 Allen & Glassman, Chtd.
Katz & Stefani                                   150 North Michigan Avenue, Suite 3600
222 North LaSalle Street                         Chicago, IL 60601
Suite 2150
Chicago, IL 60601

Susan Higinbotham
RD 2
2002 Cass Street
Joliet, IL 60432

Susan S. Higinbotham
RD No. 2
2002 East Cass Street
Joliet, IL 60432
 Case 18-31185       Doc 167      Filed 04/24/19 Entered 04/24/19 11:54:38         Desc Main
                                   Document     Page 5 of 10

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                          )
                                                )
HARLOW N. HIGINBOTHAM,                          )    Chapter 11
                                                )
                                                )    Case No. 18-31185
                              Debtor.           )
                                                )    Hon. LaShonda A. Hunt
                                                )
                                                )    Hearing: May 15, 2019, at 10:00 a.m.
                                                )

              REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSES

         Neal H. Levin, not individually but solely as the duly appointed Receiver (the

“Receiver”) in the pending parentage case in the Circuit Court of Cook County (the “Circuit

Court”), Case No. 11 D 6475 and a party-in-interest in the above-captioned chapter 11 case of

Harlow N. Higinbotham (the “Debtor”), by and through his undersigned counsel, hereby submits

his request for payment of administrative expenses (the “Request”). In support of his Request,

the Receiver states as follows:

                                        BACKGROUND

         1.    On November 5, 2018, the Debtor filed a voluntary petition for relief pursuant to

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor has

continued in possession of his property and has managed his personal and business affairs as

debtor-in-possession pursuant to section 1107 and 1108 of the Bankruptcy Code, with the

exception that the Receiver has been excused from complying with sections 543(a) and (b) of the

Bankruptcy Code. No trustee, examiner or committee has been appointed in this case.

         2.    On December 4, 2018, the Court entered an interim order (Doc. No. 29) on the

motion for relief from stay filed by Wipaporn Teekhungan and her minor children, holding that

“the automatic stay is modified to permit the Receiver to seek entry and enforcement of an order

approving his fees and costs as previously [approved] by the Circuit Court of Cook County,

                                               1
 Case 18-31185       Doc 167     Filed 04/24/19 Entered 04/24/19 11:54:38           Desc Main
                                  Document     Page 6 of 10

including by applying the retainer he is holding to approved fees and costs.” Pursuant to that

order, the Court also found that the Receiver was excused from complying with section 543 of

the Bankruptcy Code and that “[t]he section 503(g) trust established pursuant to the order of the

Circuit Court of Cook County dated August 14, 2018, is not property of the Debtor’s bankruptcy

estate.”

           3.   Pursuant to that order, the Receiver obtained entry by the Circuit Court of an

order approving his fees and expenses incurred in the case through September 20, 2018 and he

applied the retainer he was holding to the approved fees and expenses.

           4.   On February 27, 2019, the Receiver filed his Second Fee Application of Neal H.

Levin, as Receiver of the Estate of Harlow Niles Higinbotham (the “Second Fee App”) in the

Circuit Court. A copy of that fee application (redacted to remove the names of the minor

children and any other identifying information) is attached hereto as Exhibit 1.

           5.   In the Second Fee App, the Receiver sought approval of his fees and expenses

from September 21, 2018 through January 31, 2019. The Receiver indicated in the Second Fee

App that the retainer he held was not sufficient to cover all the requested fees and expenses.

Accordingly, the Receiver sought an additional $60,000 from the 503(g) trust (previously

determined to not be property of the estate) to pay the fees and expenses that would not be

covered by the retainer and to be an additional retainer for subsequent fees and expenses incurred

by the Receiver.

           6.   On April 10, 2019, the Circuit Court entered an order approving the Receiver’s

Second Fee App. However, because the amounts held in the 503(g) trust have been dwindling

and the Circuit Court wishes to preserve any remaining amounts to be used for the benefit of the

minor children, the Circuit Court would not permit the Receiver to obtain the payment of the

$60,000 from the 503(g) trust. Instead, the Circuit Court told the Receiver that the Debtor

should pay that amount directly. A copy of the April 10, 2019 order (redacted to remove the


                                                2
    Case 18-31185     Doc 167     Filed 04/24/19 Entered 04/24/19 11:54:38         Desc Main
                                   Document     Page 7 of 10

names of the minor children and any other identifying information) is attached hereto as Exhibit

2.

        7.     The $60,000 amount the Receiver seeks to have paid consists of: (a) $9,208.91 to

be applied to incurred and approved fees and expenses; and (b) $50,791.09 as an additional

retainer. Based on the services the Receiver is providing in this case as well as to the Circuit

Court in that case, the additional retainer is reasonable and necessary.

                                  THE RECEIVER’S CLAIM

        8.     The Receiver seeks approval of an administrative expense claim in the amount of

$60,000.00. $9,208.91 of this amount consists of incurred and approved fees that were not

objected to by the Debtor. The remaining $50,791.09 consists of an additional retainer to

compensate the Receiver for additional fees and expenses.1 This amount was also not objected

to by the Debtor in the Circuit Court case.

                       THE RECEIVER’S CLAIM IS ENTITLED TO
                        ADMINISTRATIVE EXPENSE PRIORITY

        9.     Section 503(b)(1)(A) of the Bankruptcy Code provides for administrative expense

status for “the actual, necessary costs and expenses of preserving the estate.”      11 U.S.C.

§ 503(b)(1)(A).

        10.    Courts have held that “a claim will be afforded priority under § 503 if the debt

both (1) arises from a transaction with the debtor-in-possession and (2) is beneficial to the

debtor-in-possession in the operation of the business.” In re Jartran, Inc., 732 F.2d 584, 587

(7th Cir. 1984) (internal quotation marks omitted) (citation omitted). In Reading Co. v. Brown,

391 U.S. 471 (1968), the Supreme Court held that the “actual and necessary costs” include “costs

ordinarily incident to operation of a business.” Id. at 483.




1
       As of the date hereof, the Receiver has incurred fees and expenses in the approximate
amount of $30,000.00 (this is over the amount sought in the Second Fee App). The Receiver
also expects to incur additional fees as this case and the Circuit Court case continue.
                                                   3
 Case 18-31185         Doc 167    Filed 04/24/19 Entered 04/24/19 11:54:38              Desc Main
                                   Document     Page 8 of 10

       11.     Pursuant to section 543 of the Bankruptcy Code, a custodian holding property of

the estate is required to deliver the property to the debtor. See 11 U.S.C. § 543(b). However,

section 543(d) permits the bankruptcy court to excuse compliance “if the interests of creditors . .

. would be better served by permitting a custodian to continue in possession, custody or control

of such property.” 11 U.S.C. § 543(d).

       12.     In fact, the major creditors in this case (Wipaporn Teekhungan and the minor

children) specifically requested that this Court excuse the Receiver’s compliance with section

543(b) of the Bankruptcy Code because “the interests of creditors are better served if the

[R]eceiver retains possession, custody, or control of the Debtor’s property and makes the

distributions authorized by the state court.” Motion of Wipaporn Teekhungan and the Parties’

Minor Children for Relief From Stay and Motion To Excuse the Receiver’s Compliance with

§ 543 (Doc. No. 10).

       13.     Accordingly, the Court entered the December 4, 2018 order that, among other

things, excused the Receiver’s compliance with section 543(b) of the Bankruptcy Code. And

since then, the Receiver has been serving all parties in this case, including the creditors.

       14.     For example, the Receiver clearly provided a significant benefit to the Debtor’s

estate by acting as custodian with respect to the adequate protection payments paid by the Debtor

with respect to Wipaporn Teekhungam and the minor children. The Receiver has also interfaced

with many of the Debtor’s financial institutions and continued to work with them to transfer

and/or liquidate the Debtor’s funds as necessary in this case and in the Circuit Court case and to

ensure that the Debtor’s assets were properly maintained and liquidated.               As Wipaporn

Teekhungam and the minor children remarked in their motion for relief from stay, “[t]he state

court appointed the [R]eceiver in the first place because the Debtor refused to comply with an

order requiring him to put $1.75 million in a trust for Teekhungam and the children. There is no

indication that the Debtor will act any differently here.” Doc. No. 10. In addition to ensuring the


                                                  4
 Case 18-31185       Doc 167      Filed 04/24/19 Entered 04/24/19 11:54:38            Desc Main
                                   Document     Page 9 of 10

Debtor has not improperly liquidated any of his assets, the Receiver has also acted in a

monitoring role, per her directive from the Circuit Court.

       15.     In addition, the Receiver continues to be involved in the Circuit Court case. As

the Court should recall, the Receiver was appointed by the Circuit Court to take custody of the

Debtor’s assets following his refusal to initially fund the 503(g) trust, which was necessary to

ensure that the minor children were receiving adequate support and that the attorneys

representing Wipaporn Teekhungam, the minor children and the guardian-ad-litem were being

paid for their services. Almost immediately upon his appointment, the Receiver secured the

$1,750,000 that the Circuit Court ordered be paid to the guardian-ad-litem for the 503(g) trust.

Given the Debtor’s continued litigious behavior with respect to the appeal of the state court

judgment, the Receiver may also be required to take control of the Debtor’s assets to ensure the

judgment is funded post-appeal.

       16.     Accordingly, the services provided by the Receiver greatly benefited the Debtor’s

estate. Because of the benefit the Receiver provided to the Debtor’s estate, the Receiver is

entitled to an administrative expense claim for $60,000.00.

                                         CONCLUSION

       The Receiver therefore seeks an order of the Court: (1) approving the Receiver’s claim

in the amount of $60,000.00 as an administrative expense claim pursuant to section 503(b)(1)(A)

of the Bankruptcy Code; and (2) granting such other and further relief as is just and proper.




                                                 5
 Case 18-31185     Doc 167   Filed 04/24/19 Entered 04/24/19 11:54:38      Desc Main
                             Document      Page 10 of 10

Dated: April 24, 2019

                                             NEAL H. LEVIN, NOT INDIVIDUALLY
                                             BUT SOLELY AS THE STATE-COURT
                                             APPOINTED RECEIVER OF THE
                                             ESTATE    OF    HARLOW     NILES
                                             HIGINBOTHAM

                                             By:   /s/ Shira R. Isenberg
                                                   One of His Attorneys

                                             Shira R. Isenberg
                                             Freeborn & Peters LLP
                                             311 South Wacker Drive, Suite 3000
                                             Chicago, Illinois 60606
                                             Telephone: (312) 360-6000
                                             Facsimile: (312) 360-6520
                                             sisenberg@freeborn.com




                                         6
